Crawley, Serj., moved that it be quashed. For the last part of the indictment being bad, it is as if he had been indicted for night walking only, which is not a crime, for one may have occasion to go out at night. 4 H., 7, 12. Any man may arrest a night walker and keep him until day, to be examined, ergo, a man may lawfully go out at night. But in the leet, it is to be inquired of those who vigilant nocte et interdiu dormiunt. Rastaltitle Robberies; (2) Watchmen may arrest a stranger going out at night, and if nothing suspicious appear, may let him go.
The indictment is well on that part, for it is said that Willow, being of evil fame, etc., fuit nocte vagrans; and this is to be intended communisnocte vagrans. At common law, every man may arrest a night walker, and Rastal says that the statute of Winton is the common law; but he shall be dismissed if nothing suspicious appear, but it is otherwise here. Even if the indictment were good in part and bad in *part, it would not be quashed.
WHITLOCK, J., assented.
Whereupon Willow was fined 40s.